Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 05/17/2019
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 recites the needle also has the second pledge slidably and releasably seated therein. Claim 10 recites wherein the pledget is seated on the needle distal to the second pledget. Claim 13, recites wherein the . 
The Office agrees the art of record fails to teach or suggest this feature and it is unclear how the art of record could be modified to achieve this feature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 11, 14 refer to the pledget. It is the position of the office that this renders the claim unclear because it is unclear whether the applicant is referring to the first or second pledget.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2008/0140092 (Stone et al.)
Regarding claim 16, Stone discloses as shown in Figures 1A, 2, 11-14, 16 a surgical method, comprising: advancing a first needle (inserter 102, see paragraph [0058]) having a first pledget (flexible anchor 150a, see paragraph [0055]) releasably mated thereto through a tissue of a patient to move the 
Regarding calim 17.  Stone discloses, with the first pledget on the far side of the tissue, tensioning the suture to toggle the first pledget relative to the tissue; plegets are shown to have moved between figures 28A, 28B; and with the second pledget on the far side of the tissue, tensioning the suture to toggle the second pledget relative to the tissue.  see paragraph [0079] and plegets are shown to have moved between figures 28A, 28B.
Regarding claim 18, Stone discloses wherein the first pledget is releasably mated to the first needle via a second suture (first strand loop 300a, see paragraph [0065]) extending between the first pledget and the first needle, and the second pledget is releasably mated to the second needle via a third suture (second strand loop 300b, see parargaph [0065]) extending between the second pledget and the second needle. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0249523 (Spiegal et al.) 
Regarding claim 19, Morrison et al. discloses Figures 3A-3C,  a surgical system, comprising: a cannula (apparatus 300, see paragraph [0033]) configured to have a surgical device advanced therethrough, the cannula including: a distal retention feature (leading flange, see paragraph [0022]) configured to move between a collapsed configuration, in which the distal retention feature has a first diameter, and an expanded configuration, in which the distal retention feature has a second diameter that is greater than the first diameter and in which the distal retention feature is configured to lock the cannula in position relative to a tissue in which the cannula is positioned,  and a proximal cap (constricting 
To be clear, the Office interprets constricting element 306 as cap because it is something that serves to cover, which the plain meaning of the term cap which is not inconsistent with the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0065361 (Dreyfuss) in view of 2001/0041916 (Bonutti)
Regarding  claims 1-3,  Dreyfuss discloses as shown in Figure 1-3, a surgical system, comprising: a pledget (anchor 110, see paragraph [0028]) configured to be implanted in a body of a patient, the pledget having an inner lumen extending therethrough such that the pledget is cannulated, the pledget having a longitudinal axis, the pledget having a first hole (one of apertures 118, see paragraph [0033]) formed through a sidewall of the pledget on a first side thereof, the pledget having a second hole (the other one of apertures 118, see paragraph [0033]) formed through the sidewall of the 
Dreyfuss fails to disclose the first hole comprises a first plurality of holes formed through a sidewall of the pledget on a first side thereof, the second hole comprising a second plurality of holes formed through the sidewall of the pledget on a second side thereof.
Bonutti, from the same field of endeavor teaches a similar system with a similar pledget (anchors 18d, 20d)  as shown in figures 14, 15, 16 used for the same purpose of anchoring suture to tissue within the body, wherein the pledget having a first plurality of holes (each opening of passages 254 and 256 on one side, see paragraph [0123]) formed through a sidewall of the pledget on a first side thereof, the pledget having a second plurality of holes formed through the sidewall of the pledget on a second side thereof, the first side being opposite to the second side, and each of the first plurality of holes being aligned with a corresponding one of the second plurality of holes.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify system disclosed by Dreyfuss to include a second hole on each side of the pledget such that  the pledget having a first plurality of holes formed through a sidewall of the pledget on a first side thereof, the pledget having a second plurality of holes formed through the sidewall of the pledget on a second side thereof, the first side being opposite to the second side, and each of the first plurality of holes being aligned with a corresponding one of the second plurality of holes, in order to pass the suture through more parts of the anchor.
Regarding claim 4,  Dreyfuss in in view of  Bonutti disclose wherein one part (generally indicated as A) of the first plurality of holes and the second plurality of holes each intersect with the inner lumen and another part (generally indicated as B) of the first plurality of holes and the second plurality of holes each partially do not intersect with the inner lumen. See annotated Figure of Bonutti provided below:

    PNG
    media_image1.png
    383
    341
    media_image1.png
    Greyscale


Regarding claim 5,  Dreyfuss in view of  Bonutti a suture (suture 24d, see paragraph [0333] of Bonutti) configured to extend through each aligned pair of the first and second holes and extend across the inner lumen substantially perpendicular to the longitudinal axis such that the suture has at least two lengths thereof extending across the inner lumen. See Figure 14 of Bonuitti

Regarding claim 6, Dreyfuss in view of  Bonutti fails to disclose a second pledget, the second pledget having an inner lumen extending therethrough such that the second pledget is cannulated, the second pledget having a longitudinal axis, the second pledget having a first plurality of holes formed through a sidewall of the second pledget on a first side thereof, the second pledget having a second plurality of holes formed through the sidewall of the second pledget on a second side thereof, the first side of the second pledget being opposite to the second side of the second pledget, and each of the first plurality of holes of the second pledget being aligned with a corresponding one of the second plurality of holes; wherein, simultaneously with the suture extending through each aligned pair of the first and second holes of the pledget, the suture is configured to extend through each aligned pair of the first and second 
Bonutti teaches the use of a second pledget for the purpose of securing two sides of tissue to the body. See paragraph [0005].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the  claimed invention to modify the system disclosed by Dreyfuss in view of Bonutti to include a second pledget as recited in the claims, in order to securing two sides of tissue to the body or because it would only require the duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 7,  Dreyfuss further comprising a needle (driver, see paragraph [0032]) having the pledget slidably and releasably seated thereon.
The Office interprets the driver as a needle because the plain meaning of the term needle is a slender hollow instrument capable of introducing material into or removing material from the body, which is the structure of the driver described in paragraph [0045].
The Office interprets Dreyfuss in view of Bonutti disclosing a suture extending through the first plurality of holes and the second plurality of holes, the suture being pinched in a press fit between the pledget and the needle.  See paragraph [0322] of Bonutti.
Regarding claim 8, Dreyfuss discloses a junction (generally indicated as A) between the first and second constant diameters defines a step within the inner lumen, and the needle has a distal-facing stop surface thereon abutting the step. 
	
    PNG
    media_image2.png
    242
    328
    media_image2.png
    Greyscale

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0065361 (Dreyfuss) in view of 2001/0041916 (Bonutti)as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2002/0019649 (Skiora et al.)
Regarding claim 14,  Dreyfuss further comprising a first needle (driver, see paragraph [0032]) having the pledget slidably and releasably seated thereon.
The Office interprets the driver as a needle because the plain meaning of the term needle is a slender hollow instrument capable of introducing material into or removing material from the body, which is the structure of the driver described in paragraph [0045].
Dreyfuss discloses a first suture (suture 122, see paragraph [0035]) trailing therefrom, the first suture being disposed in the inner lumen of the pledget.
Dreyfuss in view of Bonutti fail to disclose a second suture extending through the first plurality of holes and the second plurality of holes. 
Skiora, from the same filed of endeavor teaches a similar system as shown in Figure 32, where the system includes a second suture (suture 1654, see paragraph [0184]) extending through the first plurality of holes and the second plurality of holes, for the purpose of creating a tightening scheme with the sutures. See pargraph [0183].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the second suture disclosed by Skiora in order to create tightening scheme with the sutures.
Regarding claim 15,  Dreyfuss fails to disclose a second pledget, the second pledget having an inner lumen extending therethrough such that the second pledget is cannulated, the second pledget having a longitudinal axis, the second pledget having a first plurality of holes formed through a sidewall of the second pledget on a first side thereof, the second pledget having a second plurality of holes formed through the sidewall of the second pledget on a second side thereof, the first side of the second pledget being opposite to the second side of the second pledget, and each of the first plurality of holes of the second pledget being aligned with a corresponding one of the second plurality of holes; and a second needle having a third suture trailing therefrom, the third suture being disposed in the inner lumen of the 
Since Bonutti teaches the use of a second pledget, second needle, and third suture for the purpose of securing two sides of tissue to the body. See paragraph [0005] and Figure 15.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the  claimed invention to modify the system disclosed by Dreyfuss in view of Bonutti to include a second pledget, second needle, and third suture in order to securing two sides of tissue to the body or because it would only require the duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0249523 (Spiegal et al.)  in view of U.S. Patent Publication Number 2006/0235269 (Waxman)
Regarding claim 20, Morrison fails to disclose wherein the cannula also includes a locking mechanism configured to lock the cannula in position relative to the surgical device advanced therethrough.
Waxman, from the same field of endeavor teaches a similar surgical device as shown in Figure 7B where the device includes a locking mechanism (protrusion 254, recess 250, see paragraph [0056]) for the purpose of locking the cannula relative to a surgical device advanced therethrough, see paragraph [0056].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surgical system disclosed by Morrison such that it included a locking mechanism in the form of protrusion 254 on a medical device disposed through deflectable body 120 and recess 250 on an inner surface of deflectable body 120 such that it was configured to lock the cannula in position relative to the surgical device advanced therethrough, in order to rotatably lock the cannula with respect to an instrument inserted there through.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771